      Case 4:19-cv-00494-WS-MAF Document 39 Filed 01/13/21 Page 1 of 2




                                                                              Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




ANTONIO R. RICHARDSON,
      Plaintiff,

v.                                                          4:19cv494–WS/MAF

SGT. E. PERRY and
SGT. K. WASHINGTON,
      Defendants.



                                ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF
No. 37) docketed December 8, 2020. The magistrate judge recommends that the

plaintiff’s complaint be dismissed for failure to state a claim.

      On December 23, 2020, the plaintiff’s copy of the report and
recommendation was returned to the clerk's office by the post office. The envelope

was stamped: “RTS Released.” See ECF No. 38. Indeed, the Florida Department of
Corrections’s website indicates that the plaintiff was released on December 1,

2020. Although it is his responsibility to do so, the plaintiff has not provided the

court with a current address.
      Case 4:19-cv-00494-WS-MAF Document 39 Filed 01/13/21 Page 2 of 2




                                                                            Page 2 of 2

      Upon review of the record, this court has determined that the

recommendation of dismissal should be adopted.
      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation is adopted and

incorporated by reference in this order of the court.
      2. The defendants’ motion (ECF No. 34) for summary judgment is

GRANTED.

      3. The plaintiff’s complaint and this action are DISMISSED for failure to
state a claim.
      4. The clerk shall enter judgment stating: “All claims against Sgt. E. Perry

and Sgt. K. Washington are dismissed for failure to state a claim.”
      DONE AND ORDERED this             13th    day of    January     , 2021.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
